       Case 2:19-cv-02348-GGG-KWR Document 58 Filed 07/16/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    DAPHNE FLEMING AND BRINTNEY                                                 CIVIL ACTION
    JONES
                                                                                    NO: 19-2348
    VERSUS
                                                                                   SECTION: T
    ELLIOT SECURITY SOLUTIONS, LLC,
    IAN KENNARD, AND DARRIN
    ELLIOT, SR.

                                            ORDER

         Before the Court is Plaintiffs’ Motion to Conditionally Certify FLSA Collective Action

Classes and to Facilitate Notice Under 29 U.S.C. § 216(b)1 filed by Daphne Fleming and Brintney

Jones (“Plaintiffs”). Elliott Security Solutions, LLC, Ian Kennard, and Darrin Elliott, Sr.

(“Defendants”) have filed an opposition. 2 For the following reasons, Plaintiffs’ Motion to

Conditionally Certify FLSA Collective Action Classes and to Facilitate Notice Under 29 U.S.C. §

216(b)3 is DENIED.

                     FACTUAL AND PROCEDURAL BACKGROUND

     Plaintiffs assert a Fair Labor Standards Act (“FLSA”) collective action claim on behalf of

themselves and similarly-situated “security guard” employees of Defendants seeking damages for

unpaid minimum wages, overtime wages, and liquidated damages.4 Defendants provide security

guard services to the Greater New Orleans area. Defendants employ security guards and pay them

hourly.5 Between 2017 and 2019, Plaintiffs worked as security guards for Defendants.6 Plaintiffs

allege that during this time, Defendants enforced several discrete payroll practices that violated


1
  R. Doc. 42.
2
  R. Doc. 51.
3
  R. Doc. 42.
4
  Id.
5
  Id.at 3.
6
  R. Doc. 51.


                                                1
       Case 2:19-cv-02348-GGG-KWR Document 58 Filed 07/16/20 Page 2 of 6



FLSA, such as: (1) deducting uniform, state licensing, and other miscellaneous expenses from their

paychecks, which reduced the Plaintiff’s wages to less than the federal minimum wage and/or

reduced overtime pay; (2) instituting a kickback scheme, whereby the Plaintiffs were required to

purchase uniforms from Defendants and had to return them upon cessation of employment, without

receiving any refund for the cost of their purchase; (3) failing to pay overtime, at one-half times

their regular pay rate, for all hours worked in excess of 40 hours per week; and (4) failing to pay

Plaintiffs’ liquidated damages for “one or more periods in which they did not receive their

paychecks on time, in the amount of each paycheck untimely paid.”7

    On March 13, 2019, Plaintiffs filed suit against Defendants.8 On July 26, 2019, Defendants

submitted a motion to dismiss, which this Court granted without prejudice on January 22, 2020.9

On February 12, 2020, Plaintiffs filed a First Amended and Supplemental Collective Action

Complaint, and both parties exchanged written discovery through April 14, 2020. 10 Plaintiffs

submitted this Motion to Certify on May 8, 2020, to seek certification of three separate classes,

which Plaintiffs define as follows:

     (1) the Deductions/Kickback Class
          All persons employed by Defendants as security guards since May 2017
          who had deductions made from their pay to purchase from Defendants
          certain items such as uniforms, equipment and other miscellaneous expenses
          for the primary benefit of Defendants, which resulted in them earning less
          than the federal minimum wage and/or less than the mandatory one and one-
          half times their regular rate of pay during weeks when they worked in excess
          of 40 hours per week, in direct violation of the antikickback provisions of
          the FLSA.

     (2) the Overtime Class




7
  Id.; R. Doc. 42, pp. 9-10.
8
  R. Doc. 51.
9
  Id.
10
   Id.


                                                  2
       Case 2:19-cv-02348-GGG-KWR Document 58 Filed 07/16/20 Page 3 of 6



         All persons employed by Defendants as security guards since May 2017 who
         were paid at a straight time or flat rate of pay for hours that they worked in
         excess of 40 per week, in direct violation of the FLSA.

     (3) the Late Payment Class
         All persons who worked for Defendants as security guards since May 2017
         and who received one or more paychecks late due to Defendants’ failure to
         pay them timely, but did not receive liquidated damages due to Defendants’
         late payment, in direct violation of the FLSA.11

     Plaintiffs have also asked the Court, if the collective class is certified, to notify putative class

members promptly on their ability to opt in to this suit.12 Plaintiffs claim that early distribution of

notice is necessary because the statute of limitations runs until potential plaintiffs affirmatively

opt-in. 13 Plaintiffs have not established a precise number of potential putative members but

contend they will be ascertainable from Defendant’s records. Thus, Plaintiffs have asked this Court

to: (1) request Defendants produce, within 14 days, a computer-readable database that includes the

names of all potential members of each of the proposed collective classes with their last known

mailing address and phone numbers; (2) approve the proposed notice and opt-in forms for each

proposed class submitted to this Court; (3) order Defendants post the notice in their place of

employment, readily visible to employees; and (4) require potential putative members to return

signed consent forms to Plaintiffs within 90 days (received or postmarked) once notices are

mailed.14

     Defendants contend that Plaintiffs have failed to make the minimum showing necessary to

qualify for conditional class certification of their FLSA claims.15 Defendants assert Plaintiffs have

not alleged any actionable FLSA violations to substantiate the certification of any class, and that


11
   R. Doc. 42, p. 3, 8, 11, 13.
12
   R. Doc. 42, p. 14.
13
   Id.
14
   Id. at 15.
15
   R. Doc. 51.


                                                    3
       Case 2:19-cv-02348-GGG-KWR Document 58 Filed 07/16/20 Page 4 of 6



Plaintiffs’ motion to certify fails to establish any of the required Lusardi factors.16 Specifically,

Defendants claim Plaintiffs have failed: (1) to identify a policy or practice of an illegal kickback

scheme or any policy or practice that results in any minimum wage violations, (2) to identify a

policy or practice that resulted in late payments that violated the FLSA, and (3) to demonstrate

conditional class certification of an overtime wage class is appropriate.



                                          LAW AND ANALYSIS

        The FLSA establishes minimum labor standards for minimum wage, overtime pay and

record keeping requirements, and creates a private right of action for employees when these rights

are violated.17 Under § 216(b) of the FLSA, one or more employees may pursue a collective action

against an employer if all plaintiffs (1) are “similarly situated,” and (2) give consent in writing,

filed in the court in which the action is brought.18 The FLSA does not establish a test to determine

whether employees are “similarly situated” but courts in the Fifth Circuit apply the two-step

process articulated in Lusardi.19

        The first determination is made at the “notice stage” where the district court makes a

decision based on pleadings and affidavits submitted by the parties to determine whether to give

notice of the action to other potential class members.20 Because the court has minimal evidence at




16
   R. Doc. 51.
17
   29 U.S.C. §§§ 206(a)(1), 207(2)(1), 216(b).
18
   29 U.S.C. §216(b). (otherwise known as the “opt-in” procedure).
19
   Lusardi v. Xerox Corp., 118 F.R.D. 351 (1987). See e.g. Johnson v. Big Lots Stores, Inc., Nos. 04-3201, 05-6627,
2007 WL 5200224 at *2 (E.D. La. Aug. 21, 2007) (stating that district courts in the Fifth Circuit have uniformly
used the Lusardi approach to determine whether a collective action should be certified under FLSA); England v.
New Century Financial Corp., 370 F.Supp.2d 504, 509 (M.D. La. 2005) (finding that the Eastern District of
Louisiana more often used the Lusardi approach); Lang v. DirectTV, Inc., No. 10-1085G1, 2011 WL 6934607 at *7
(E.D. La. 2011) (applying the Lusardi approach because it is the more common and routinely used by courts in the
Eastern District).
20
   Mooney v. Aramco Servs. Co., 53 F.3d 1207, 1214 (5th Circ. 1995), overruled on other grounds by Desert Palace,
Inc. v. Costa, 539 U.S. 90 (2003)).


                                                         4
       Case 2:19-cv-02348-GGG-KWR Document 58 Filed 07/16/20 Page 5 of 6



this stage, courts use a lenient standard that typically results in certification.21 If a district court

“conditionally certifies” the class, putative class members are given notice and an opportunity to

“opt-in” to the action as a representative throughout discovery.22 Although a lenient standard,

“general allegations that an employer violated FLSA are insufficient.”23 Typically, courts require

only a modest factual basis and do not require more than “substantial allegations that the putative

class members were together the victims of a single decision, policy, or plan.”24 Further, some

variation between potential claimants is not determinative of lack of similarity.25

        The Court finds that conditional certification is not appropriate in this case because

Plaintiffs have failed to meet the threshold requirement of showing that similarly-situated

individuals exist. At the notice stage, the plaintiff bears the burden to demonstrate that “(1) there

is a reasonable basis for crediting the assertion that aggrieved individuals exist; (2) those aggrieved

individuals are similarly situated to the plaintiff in relevant respects given the claims and defenses

asserted; and (3) those individuals want to opt in to the lawsuit.”26 In support of the claim that

other similarly-situated individuals exist, Plaintiffs identify only the Rodney plaintiffs as

individuals also subject to Elliott’s alleged practices.27 However, the Rodney action is no longer

pending because those individual claims have resolved.28 The Rodney plaintiffs chose to proceed




21
   Id.
22
   Id.
23
   Chapman v. LHH Grp. Inc., No. 13-6384, 2014 WL 6318785, at *6 (E.D. La. Nov. 13, 2014).
24
   See id (quoting Sperling v. Hoffman-La Roche, Inc., 118 F.R.D. 392, 407 (D.N.J 1988)).
25
   Id. See also, e.g., Donohue v. Francis Services, Inc., No. 04-170, 2004 WL 1161366 at *2 (E.D Ls. May 24, 2004)
(similarity standard met where current and former employees were subject to the same company-wide payment
policies); Crain v. Helmrich and Pain International Drilling Co., No. 92-0043, 1992 WL 91946, at *2 (E.D. La.
April 16, 1992) (“similarly situated” requirement met where employees were subject to a company-wide policy that
deprived them of payment for engaging in mandatory job-relating meetings and trainings).
26
   See Lang, 2011 WL 6934607, at *4 (quoting Morales v. Thang Hung Corp., 4:08-2795, 2009 WL 2524601, at *2
(S.D. Tex., Aug. 14, 2009); See, e.g., Bridges, 2016 WL 6440326 at *3; Smith v. Dasuya Enterprises LLC, No. 17-
17895 2020 WL 210277, at *3 (E.D. La. Jan. 14, 2020).
27
   R. Doc. 42-1 at 12.
28
   R. Doc. 47.


                                                        5
       Case 2:19-cv-02348-GGG-KWR Document 58 Filed 07/16/20 Page 6 of 6



in their respective individual capacities.29 Other than naming the Rodney plaintiffs, Plaintiffs fail

to identify other individuals who actually worked under conditions that were the same or similar

to theirs and who were paid in the same fashion. Plaintiffs’ general allegation that “there are many

other similarly situated current or former workers [sic],” is insufficient to support that other

similarly-situated employees exist.30 Plaintiffs further fail to offer any evidence to support a claim

that the putative class suffered the alleged company-wide policy in violation of the FLSA. As a

result, Plaintiffs have not shown that a factual nexus exists that binds Plaintiffs with alleged class

members. Therefore, the Court finds that conditional certification is not appropriate because

Plaintiffs have failed to provide a reasonable basis to support that other similarly-situated

employees exist.



                                               CONCLUSION

        Accordingly, IT IS ORDERED that Plaintiffs’ Motion to Conditionally Certify FLSA

Collective Action Classes and to Facilitate Notice Under 29 U.S.C. § 216(b)31 is DENIED.



        New Orleans, Louisiana, on this 16th day of July, 2020.



                                                               GREG GERARD GUIDRY
                                                             UNITED STATES DISTRICT JUDGE




29
   Case No. 19-11890 (E.D. La.), R. Doc. 17 (“This Amended Complaint is not brought as a collective action, but
rather asserts individual claims on behalf of all Plaintiffs.”).
30
   R. Doc. 42.
31
   R. Doc. 42.


                                                        6
